                                                                                                 Case 3:19-cv-04593-LB Document 80-1 Filed 03/26/21 Page 1 of 4


                                                                                         1 J. GARY GWILLIAM (SBN. 33430)
                                                                                           JAYME L. WALKER (SBN. 273159)
                                                                                         2 GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER

                                                                                         3 1999 Harrison St., Suite 1600,
                                                                                           Oakland, CA 94612
                                                                                         4 Phone: (510) 832-5411
                                                                                           Fax: (510) 832-1918
                                                                                         5 Email: ggwilliam@giccb.com
                                                                                                   jwalker@giccb.com
                                                                                         6

                                                                                         7 MICHAEL E. CARDOZA (SBN 52264)
                                                                                           The Cardoza Law Offices
                                                                                         8 1407 Oakland Blvd. Ste 200
                                                                                           Walnut Creek, CA 94596
                                                                                         9 Telephone: (925) 274-2900
                                                                                           Facsimile: (925) 274-2910
                                                                                        10
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11 Attorneys for Plaintiffs
                                                                                           JOHN AND ROSE BAUER
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12

                                                                                        13                               UNITED STATES DISTRICT COURT
                                                A Professional Corporation




                                                                                        14                             NORTHERN DISTRICT OF CALIFORNIA
                                                  ATTORNEYS AT LAW




                                                                                        15                                         San Francisco Division

                                                                                        16 JOHN BAUER, an individual and as         Case No.: 3:19-cv-04593-LB
                                                                                           Successor in Interest of Jacob Bauer,
                                                                                        17 deceased; ROSE BAUER, an individual and [ASSIGNED FOR ALL PURPOSES TO THE
                                                                                           as Successor in Interest of Jacob Bauer, HON. LAUREL BEELER]
                                                                                        18 deceased;
                                                                                                                                    DECLARATION OF JAYME L. WALKER
                                                                                        19                Plaintiffs,               IN SUPPORT OF PLAINTIFFS JOHN AND
                                                                                                                                    ROSE BAUER’S ADMINISTRATIVE
                                                                                        20 vs.                                      MOTION TO FILE UNDER SEAL
                                                                                                                                    PORTIONS OF PLAINTIFFS JOHN AND
                                                                                        21 CITY OF PLEASANTON; BRADLEE              ROSE BAUER’S OPPOSITION TO
                                                                                           MIDDLETON; JONATHAN CHIN;                DEFENDANTS’ MOTION FOR SUMMARY
                                                                                        22 RICHARD TROVAO; STEVEN                   JUDGMENT/PARTIAL SUMMARY
                                                                                                                                    JUDGMENT
                                                                                           BENNETT;    ALEX    KOUMISS;     JASON
                                                                                        23
                                                                                           KNIGHT; MARTY BILLDT; DAVID
                                                                                                                                    Date: April 22, 2021
                                                                                        24 SPILLER; and DOES 1 to 50, inclusive;    Time: 9:30 a.m.
                                                                                        25                   Defendants.                      Dept.: Courtroom B – 15th Floor (San Francisco)
                                                                                                                                              Judge: Hon. Laurel Beeler
                                                                                        26
                                                                                                                                              Trial Date: July 19, 2021
                                                                                        27
                                                                                                                                              Date Removed: August 7, 2019
                                                                                        28                                                    Complaint Filed: June 20, 2019


                                                                                             DEC. OF JLW ISO PLFS.’ ADMIN. M TN.                                     CASE NO. 3:19-CV-04593-LB
                                                                                                 Case 3:19-cv-04593-LB Document 80-1 Filed 03/26/21 Page 2 of 4


                                                                                         1           I, Jayme L. Walker, declare and state as follows:

                                                                                         2           1.       I am an attorney duly licensed to practice law before all courts of the State of

                                                                                         3 California and a partner with Gwilliam, Ivary, Chiosso, Cavalli & Brewer, P.C., counsel for

                                                                                         4 Plaintiffs John and Rose Bauer (collectively, “Plaintiffs”). All of the facts set forth herein are

                                                                                         5 based on my personal knowledge and/or my examination of records that are kept by my firm in

                                                                                         6 the regular course of business. If called as a witness, I could testify competently thereto.

                                                                                         7            2.      I make this declaration in support of Plaintiffs John and Rose Bauer’s

                                                                                         8 Administrative Motion to File Under Seal Portions of Plaintiffs John and Rose Bauer’s

                                                                                         9 Opposition to Defendants’ Motion for Summary Judgment/Partial Summary Judgment

                                                                                        10 (“Administrative Motion”). All of the documents listed below have been designated by
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11 Defendants as confidential. The Administrative Motion seeks to file the following documents
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12 under seal pending Defendants declaration showing the court why these documents should not be

                                                                                        13 part of the public domain:
                                                A Professional Corporation




                                                                                        14
                                                  ATTORNEYS AT LAW




                                                                                        15    Document                                                        Portions to Be Filed Under Seal
                                                                                                                                                              5:27, 6:1, 6:2, 6:4, 6:9, 15:9-13,
                                                                                        16
                                                                                              Plaintiffs’ Opposition to Defendants’ Motion for Summary        p. 15 n.2, 16:20-24, 17:7-10,
                                                                                        17    Judgment/Partial Summary Judgment                               23:15-16, 29:14-15

                                                                                        18
                                                                                              Declaration of Jayme L. Walker (“Walker Decl.”)
                                                                                        19                                                                    Paras. 11, 22, 30
                                                                                        20    Walker Decl. Ex. C, Expert Witness Report of
                                                                                              John J. Ryan                                                    PP 35, 48, 81-87, 115-116
                                                                                        21
                                                                                              Walker Decl. Ex. D, Selected portions of the Deposition of
                                                                                        22
                                                                                              Bradlee Middleton                                               139:1 - 140:25
                                                                                        23
                                                                                              Walker Decl. Ex. D-9, Exhibit 9 of the Deposition of
                                                                                        24    Bradlee Middleton, Taser report of Bradlee Middleton,
                                                                                              Bates numbers PPD001172 – CONFIDENTIAL –                        PPD001172
                                                                                        25    PPD001174 – CONFIDENTIAL
                                                                                        26
                                                                                              Walker Decl. Ex. D-13, Exhibit 13 to the Deposition of
                                                                                        27    Bradlee Middleton, performance evaluation of Officer            PPD001658 – PPD001663
                                                                                              Bradlee Middleton
                                                                                        28


                                                                                             DEC. OF JLW ISO PLFS.’ ADMIN. M TN.           1                           CASE NO. 3:19-CV-04593-LB
                                                                                                 Case 3:19-cv-04593-LB Document 80-1 Filed 03/26/21 Page 3 of 4


                                                                                         1    Walker Decl. Ex. E -6 to Walker Decl., Exhibit 6 to the
                                                                                              Deposition of Jonathan Chin, performance evaluation of     161:10 - 25
                                                                                         2    Officer Jonathan Chin
                                                                                         3    Walker Decl. Ex. F-3, Pleasanton Police Department
                                                                                              Supplemental – Narrative, Bates number PPD000006-          PPD000006-PPD000009
                                                                                         4    PPD000009 - CONFIDENTIAL
                                                                                              Walker Decl. Ex. I-24, Exhibit 11 to the Deposition of
                                                                                         5    Richard Trovao, Taser Protect Life Evidence Sync Report, B PPD001415
                                                                                              numbers PPD001415 – CONFIDENTIAL
                                                                                         6
                                                                                              Walker Decl. Ex. P, Selected portions of the Deposition of
                                                                                                                                                         25:1 – 27:25; 46:1-25; 50:1 – 25:
                                                                                         7    Sergeant Eric Gora
                                                                                                                                                         68:1-25; 93:1-94:15; 99:1-101:25;
                                                                                         8
                                                                                                                                                            109:1-111:25; 122:1-25; 128:1-25.
                                                                                         9

                                                                                        10            3.      On November 1, 2019, the Parties stipulated to a Protective Order. ECF 23.
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                        11            4.      In or around March 2020, Defendants produced Walker Decl. Ex. F-3 pursuant to
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12 the Protective Order. Ex. F-3 is attached to the Harmening Report, reviewed by Harmening in

                                                                                        13 preparation of his report. Ex. F-3 is attached
                                                A Professional Corporation




                                                                                        14
                                                  ATTORNEYS AT LAW




                                                                                                      5.      On September 1, 2020, Defendants demanded portions of the Deposition of
                                                                                        15 Jonathan Chin be designated as confidential, including Walker Decl. Ex. E-6. Walker Decl. Ex.

                                                                                        16 E. at 116:4-8.

                                                                                        17            6.      On September 2, 2020, Defendants demanded that portions of the Deposition of
                                                                                        18 Bradlee Middleton be designated as confidential, including Walker Decl. Ex. D-9 and D-13.

                                                                                        19 Walker Decl. Ex. D at 77:10-22, 139:17-140:6.

                                                                                        20            7.      On October 8, 2020, Defendants demanded that portions of the Deposition of
                                                                                        21 Richard Trovao be designated as confidential, including Walker Decl. Ex. I-21. Walker Decl.

                                                                                        22 Ex. I at 102:20-104:14

                                                                                        23            8.      On January 26, 2021, Defendants demanded that portions of the Deposition of
                                                                                        24 Eric Gora would be designated as confidential. Ex. P to Walker Decl. 118:17-22.

                                                                                        25            9.      On February 19, 2021, Plaintiffs disclosed their Expert Witness Report of John J.
                                                                                        26 Ryan pursuant to Federal Rule of Civil Procedure, rule 26. Portions of the Ryan Report contain

                                                                                        27 or refer to material that has been designated as confidential by Defendants.

                                                                                        28            10.     Plaintiffs John and Rose Bauer’s Opposition to Defendants’ Motion for


                                                                                             DEC. OF JLW ISO PLFS.’ ADMIN. M TN.          2                         CASE NO. 3:19-CV-04593-LB
                                                                                                 Case 3:19-cv-04593-LB Document 80-1 Filed 03/26/21 Page 4 of 4


                                                                                         1 Summary Judgment/Partial Summary Judgment (“Opposition”) contains documents and

                                                                                         2 deposition testimony that are marked as confidential by the Designating Party, i.e., Defendants.

                                                                                         3            11.     Plaintiffs seek to file their Opposition with the confidential documents and

                                                                                         4 testimony. Pursuant to the Protective Order and the Local Rules, Plaintiffs request to file these

                                                                                         5 materials under seal.

                                                                                         6           I declare under penalty of perjury under the laws of the State of California that the

                                                                                         7 foregoing is true and correct to the best of my knowledge.

                                                                                         8            Executed on this _26_ day of March, 2021 in Oakland, California.

                                                                                         9

                                                                                        10
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                                                                    By: __/s/____________________________________
                                                                                        11                                              Jayme L. Walker, Esq.
                                     1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                        12

                                                                                        13
                                                A Professional Corporation




                                                                                        14
                                                  ATTORNEYS AT LAW




                                                                                        15

                                                                                        16

                                                                                        17

                                                                                        18

                                                                                        19

                                                                                        20

                                                                                        21

                                                                                        22

                                                                                        23

                                                                                        24

                                                                                        25

                                                                                        26

                                                                                        27

                                                                                        28


                                                                                             DEC. OF JLW ISO PLFS.’ ADMIN. M TN.           3                          CASE NO. 3:19-CV-04593-LB
